DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on February 1st, 2021 is acknowledged. In virtue of this election, claims 1-5, 7-9, 11, 14, and 15, and new claims 21-29 are currently presented in the instant application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2019/0013365 A1; hereinafter Lin).


first and second emission layers (106 and 108) configured to emit first and second light having first and second peak wavelengths (red and green) that are output from first and second sub-pixels (131 and 132) of the pixel 13, respectively (see Figs. 1A-1E and paragraphs 12, 14, 19, 20, 36); 
a cathode 103 configured to provide negative charges to the first and second emission layers (106 and 108) (see Figs. 1A-1C and paragraph 20; cathodes provide negative charge);
an anode 104 configured to provide positive charges to the first and second emission layers (106 and 108) (see Figs. 1A-1C and paragraph 20; anode provide positive charge), 
wherein the first and second emission layers (106 and 108) are positioned between the cathode 103 and the anode 104 (see Fig. 1A-1C and paragraph 20); and 
a light source 107 having a microLED or a miniLED configured to emit a third light that is output from a third sub-pixel 133 of the pixel 13, the third light having a third peak wavelength (blue) different from the first and second wavelengths (red and green) (see Figs. 1A-1C and paragraphs 11, 14, 21, 23, 36).

With respect to claim 9, Lin teaches the display device of claim 8, wherein the first and second emission layers (106 and 108) are positioned on first and second substrates (11 and 14), respectively (see Figs. 1A-1C and paragraphs 12, 13, 20, 21, 33).

With respect to claim 24, Lin teaches the display device of claim 8, wherein the microLED comprises a wafer that has a lateral dimension less than about 100 µm and the miniLED comprises a wafer that has a lateral dimension between about 100 µm and about 10000 µm (see Figs. 1A-1C and paragraphs 11, 21-23).

With respect to claim 25, Lin teaches the display device of claim 8, wherein the third peak wavelength (blue) is a primary emission peak electromagnetic (EM) spectrum wavelength in a blue, violet, or ultraviolet wavelength region of the EM spectrum (see Figs. 1A-1C and paragraph 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0013365 A1; hereinafter Lin) in view of Steckel et al. (US 2017/0221969 A1; hereinafter Steckel).

With respect to claim 1, Lin discloses a display device 100 in at least Figs. 1A-1E comprising: 

a second sub-pixel 133 comprising: a second light source 107 having a microLED or a miniLED configured to emit a second light having a second peak wavelength (blue) that is different from the first peak wavelength (red), and a second substrate 14 configured to support the second light source 107 and comprising a second control circuitry 15 configured to independently control the second light source 107 (see Figs. 1A-1C and paragraphs 11, 14, 21, 23, 25, 26, 30, 31).
Lin does not disclose the first light source comprising an organic phosphor film or a quantum dot (QD) based phosphor film.
Steckel discloses a display device in at least Figs. 6 with a first light source 200-R comprising an organic phosphor film or a quantum dot (QD) based phosphor film (see Fig. 6 and paragraphs 22, 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin so that the first light source of Lin comprises an organic phosphor film or a quantum dot (QD) based phosphor film as taught by Steckel. “While power efficiency for OLEDs is a potential benefit of OLED displays, conventional fluorescent OLEDs are known to have a maximum internal quantum efficiency (IQE) of around 25%. Phosphorescent OLED systems may be more efficient, and can have IQE values approaching 100%. As such, it may be advantageous to employ phosphorescent OLED materials in displays. Red and green phosphorescent OLED devices have high efficiencies, saturated colors, and acceptable lifetimes” (see paragraphs 22 of Steckel).

With respect to claim 2, the combination of Lin and Steckel discloses the display device of claim 1, wherein the first peak wavelength (red) is a primary emission peak wavelength in a red, green, cyan, yellow, or magenta wavelength region of an electromagnetic (EM) spectrum and the second peak wavelength (blue) is a primary emission peak wavelength in a blue, violet, or ultraviolet wavelength region of an electromagnetic (EM) spectrum (see Lin: Figs. 1A-1C paragraphs 14, 23).

With respect to claim 3, the combination of Lin and Steckel discloses the display device of claim 1, wherein the microLED comprises a wafer that has a lateral dimension less than about 100 µm and the miniLED comprises a wafer that has a lateral dimension between about 100 µm and about 10000 µm (see Lin: Figs. 1A-1C and paragraphs 11, 21-23).

With respect to claim 11, Lin discloses the display device of claim 8.
Lin does not explicitly disclose wherein the first and second emission layers comprises organic phosphor films or QD-based phosphor film.
Steckel discloses a display device in at least Figs. 6 with a first and second emission layers 200-R and 200-G comprise organic phosphor films or a QD-based phosphor films (see Fig. 6 and paragraphs 22, 40).
“While power efficiency for OLEDs is a potential benefit of OLED displays, conventional fluorescent OLEDs are known to have a maximum internal quantum efficiency (IQE) of around 25%. Phosphorescent OLED systems may be more efficient, and can have IQE values approaching 100%. As such, it may be advantageous to employ phosphorescent OLED materials in displays. Red and green phosphorescent OLED devices have high efficiencies, saturated colors, and acceptable lifetimes” (see paragraphs 22 of Steckel).

Allowable Subject Matter
Claims 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or fairly suggest a second light source having a second multi-layer stack comprising a phosphor film with nanostructures and a microLED or a miniLED configured to emit a second light having a second peak wavelength that is different from the first peak wavelength in combination with the remaining limitations called for in claim 26.
None of the prior art on record contains such a limitation nor given the prior art on record is it obvious to add said limitations as called for in claim 26. Therefore, claim 26 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 27-29 are also allowed as they depend from an allowed base claim.

Additionally, claims 4, 5, 7, 14, 15, and 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest:
wherein the QD-based phosphor film comprises a population of luminescent nanostructures configured to emit red or green light, as called for in claim 4;
wherein the multi-layer stack further comprises a reflective cathode and a transparent or semitransparent anode; and wherein the organic phosphor film or the QD-based phosphor film is positioned between the reflective cathode and the transparent or semitransparent anode, as called for in claim 5;
wherein the first sub-pixel is configured to emit red or green light through the first substrate and the second sub-pixel is configured to emit blue light through the second substrate, as called for in claim 7;
further comprising first and second distributed Bragg reflectors (DBRs) configured to form optical cavities between the cathode and the DBRs, as called for in claim 14;
further comprising first and second distributed Bragg reflectors (DBRs) configured to form optical cavities between the anode and the DBRs, as called for in claim 15;
wherein the display device is a bottom emission display device, as called for in claim 21;
wherein the second sub-pixel further comprises a phosphor film with nanostructures disposed between the second light source and the second substrate, as called for in claim 22;
wherein the second sub-pixel further comprises a color processing element disposed between the second light source and the second substrate, as called for in claim 23;

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of these reference include some but not all of the claimed elements: US 20180108872 A1, US 20190189679 A1, US 20190347979 A1, US 20200411489 A1, US 20200411717 A1, US 20200411491 A1, and US 20200411490 A1.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829      

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829